DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,072,428; claims 1-17 of U.S. Patent No. 10,407,921; claims 1-19 of U.S. Patent 10,745,922; and claims 1-24 of U.S. Patent 11,021,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.

Claim Objections
Claim 12 is objected to because of the following informalities:  
It appears the claim should end with a period instead of a semi-colon.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With regard to claim 1: Lines 16-17, the limitation “the plane” lacks sufficient antecedent basis.
With regard to claim 6: The limitation “the rigid type” lack sufficient antecedent basis. 
With regard to claim 11: The limitation “the closed-cell type” lacks sufficient antecedent basis. 

Claims 1-16 are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windmoller (WO 2013/026559 A2).
With regard to claim 1: Windmoller discloses a floor panel (50) (figs. 3 and 6-10) comprising: 
a substrate (62, 64 and 66) (fig. 3); and 
a decorative layer (54, décor film) located above the substrate (62, 64 and 66) (fig. 3); 
wherein the substrate (62, 64 and 66) comprises a first substrate layer and a second substrate layer located above the first substrate layer; 

wherein the second substrate layer (62) comprises a thermoplastic material (pg. 3, lines 1-4 and lines 13-15; pg. 8, lines 8-10).
Windmoller further discloses that the core comprising the first and second substrate comprises a soft core plastic that includes PVC or polyurethane (pg. 3, lines 1-4 and 13-15).
Windmoller further discloses that the floor panel comprises on at least two opposite edges (330 and 332) coupling parts (336 and 350) allowing two of such floor panels to be coupled to each other by means of a downward movement of one floor panel with respect to the other floor panel (figs. 9-10); 
wherein the coupling parts comprise a first locking system (336 and 350) effecting a locking in a first direction in a plane of the floor panels and perpendicular to the edges and a second locking system  (302 and 304) effecting a locking in a second direction transverse to the plane of the floor panels (fig. 9-10); 
wherein the first locking system (336 and 350) comprises an upward-directed lower hook-shaped part (336) situated on one of the opposite edges and a downward-directed upper hook-shaped part (350) situated on the other of the opposite edges (figs. 9-10); 
wherein the hook-shaped parts (336 and 350) are engageable behind each other by means of said downward movement;
 wherein the lower hook-shaped part (336) comprises a lip with an upward-directed locking element (332) and the upper hook-shaped part (350) comprises a lip with a downward-directed locking element (352) (figs. 9-10); 
wherein the locking elements (332 and 352) comprise locking surfaces effecting a locking in said first direction (figs. 9-10); and 

With regard to claim 3: Windmoller discloses that the first substrate layer (64) comprises fillers, wherein the fillers are chalk (pg. 8, lines 3-11).
With regard to claim 4: Windmoller disclose that the second substrate layer (62) comprises fillers, wherein the fillers are chalk (pg. 8, lines 3-11).
With regard to claim 5: Windmoller further discloses that the core comprising the first and second substrate comprises a soft core plastic that including polyurethane (pg. 3, lines 1-4 and 13-15).
With regard to claim 6: The first substrate layer (64) of Windmoller is of a rigid type.  Note that the first substrate layer of Windmoller is of the same material as the claimed thermoplastic material and would be expected to perform in the same manner.
With regard to claim 7: Windmoller discloses that the first substrate layer (64) is an extruded layer (pg. 11, lines 1-6).
With regard to claim 8: Windmoller discloses that the second substrate layer (62) has a thickness of at least 0.5 mm (pg. 9, line 25 – pg. 10, line 5).
With regard to claim 9: Windmoller discloses that the second substrate layer (62) has a higher density than the first substrate layer (64) having a higher plasticizer content (pg. 9, lines 15-23).
With regard to claim 13: Windmoller discloses that the floor panel (50) comprises a backing layer (60) located below the first substrate layer (64) (fig. 3); and 
wherein the backing layer (60) comprises a material comprising thermoplastic material (PVC) (pg. 11, lines 6-7).
With regard to claim 14: Windmoller discloses that the second locking system (302 and 304) comprises locking surfaces effecting a locking in said second direction (figs. 7-8); and 

With regard to claim 15: Windmoller discloses that the second locking system (302 and 304)  comprises locking surfaces effecting a locking in said second direction (figs. 3 and 7-8); and 
wherein the locking surfaces of the second locking system (302 and 304) are at least partially formed in the second substrate layer (62) (figs. 3 and 7-8).
With regard to claim 16: Windmoller discloses that the decorative layer (54) is provided in the form of a print provided on a thermoplastic film (PVC) (pg. 7, lines 25-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Windmoller (WO 2013/026559 A2).
With regard to claim 2: Windmoller does not disclose that the floor panel (50) is devoid of polyvinyl chloride.
However, Windmoller discloses that the core comprising the first and second substrate comprises a soft core plastic that includes PVC or polyurethane (pg. 3, lines 1-4 and 13-15).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panel  to have all the PVC thermoplastic material of Windmoller to be of a comparable thermoplastic material comprising . 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Windmoller (WO 2013/026559 A2) in view of Meerseman et al. (WO 2011/141851 A2).
With regard to claims 10-11: Windmoller does not disclose that the thermoplastic material of the first substrate layer is foamed of a closed-cell type.
However, Meerseman et ai. discloses a floor panel having a closed-cell foamed layer that may comprise filler material such as chalk or wood particles (pg. 15, lines 9-16: pg. 16, lines 34 - pg. 17 , line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Windmoller to have the thermoplastic material being a closed-cell foam such as taught by Meerseman et al. in order to impart desirable properties such as stiffness and hardness. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Note that claims 1-16 are rejected on the ground of nonstatutory double patenting.

The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed floor panel including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633